ORDER
MICHAEL S. FEUER, formerly of RED BANK, who was admitted to the bar of this State in 1990, having pleaded guilty in the United States District Court for the District of New Jersey to one count of conspiracy to commit wire fraud, in violation of 18 U.S.C. § 1349, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), MICHAEL S. FEUER is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that MICHAEL S. FEUER be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by MICHAEL S. FEUER pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that MICHAEL S. FEUER comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this state.